Title: Sylvanus Bourne to Thomas Jefferson, 20 November 1811
From: Bourne, Sylvanus
To: Jefferson, Thomas


          
                  Sir 
                  Amsterdam 
                     Novr 20 1811
          As you are acquainted with the embarrassing situation in which I have laboured for some years & which has now reached a point bordering on distress, I take the liberty most respectfully to mention to you that I have made an application to the President of the U States to be named to fill the Consular vacancy in London when the State of our relations with that Country may render this appointment proper & expedient, & I have most earnestly to solicit the favr of your interest with the President for obtaining said appointment—There will be
			 doubtless many Competitors which will tend greatly to enhance the value of your friendship towards me of
			 which I shall ever entertain a most gratefull Sense, & my Children shall be taught  to reverence the name of their Protector & friend et
          I have the honor Dr Sir with the greatest Respect Yr Ob Servt
                  S Bourne
        